Exhibit 1
HUMAN
TRAFFICKING:
Arizona’s not buying it.

OFFICE OF
ARIZONA ATTORNEY GENERAL   2005 N Central Ave.   400 West Congress South      Outside Phoenix
                                                                              or Tucson
Mark Brnovich
                           Phoenix, AZ 85004     Building, Ste. 315 Tucson,
                           602.542.2123          AZ 85701 520.628.6504        Metro Area:
www.azag.gov                                                                  800.352.8431
    Letter from Mark
    A primary responsibility that parents and law enforcement
    officials share, is working together to protect children from
    those who would do them harm. One of the most dangerous
    and growing threats to children in Arizona is Human Trafficking.
    Often, when we hear about these types of horrific crimes
    we think that it could never happen to our family, but it is
    imperative to understand that Human Trafficking is occurring
    right here in our communities. Predators are developing new
    tactics to recruit children online, in our neighborhoods, and at
    our schools.

    As your Attorney General, I want you to know how serious we
    take this threat. Human Trafficking is more than just a crime, it
    is a profound tragedy for all of those who fall victim. That’s why
    it is vital for parents to know how to identify possible threats to   ARIZONA ATTORNEY GENERAL
    your children, and how to respond if you see the warning signs.       Mark Brnovich
    This booklet is a great place to start; it provides helpful tips to
    protect your loved ones. I also invite you to access additional
    resources on how to safeguard your family from Human
    Trafficking at our website, www.azag.gov.

    Working together, we can do a lot to keep our children safe.

    Sincerely,

    Mark Brnovich



2
Contents
   What is human trafficking? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4–9
   How Trafficking Breaks Down. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
   Human Trafficking vs Human Smuggling. . . . . . . . . . . . . . . . . . . . . . . . . . 12
   Should Arizonans be concerned?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
   Sex Trafficking: Victim’s Stories. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   Who can be a victim? How and where does it happen?. . . . . . . . . . . 20-23
   Basic Stages of Grooming. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
   Sex Trafficking: Myth vs Reality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
   Warning Signs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
   How can you protect your children? . . . . . . . . . . . . . . . . . . . . . . . . .  32–39
   Responding to the Growing Issue of Sex Trafficking. . . . . . . . . . . . . 40–43
   What should you do if you suspect your child may be
   involved in human trafficking?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
   Resources. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46–47




                                                                                                                  3
    What is Human
    Trafficking?
           There are TWO types
           of human trafficking:

       Sex Trafficking
       Labor Trafficking
           Human trafficking is
           a form of modern-
           day slavery in which
           traffickers use force,
           fraud, or coercion to
           control victims.
4
Force: Physical restraint
or violence, sexual assault.


Fraud:     Intentionally
misleading a victim,
providing false offers of
employment, marriage, or
a better life.


Coercion:     Threats,
psychological abuse, debt
bondage, taking and/or
destroying legal documents,
abuse of the legal process.
                               5
    Sex Trafficking
    The Trafficking Victims Protection Act of 2000 (TVPA) defines the
    crime of sex trafficking as:

    The recruitment, harboring, transportation, provision, or obtaining of
    a person for the purposes of a commercial sex act, in which the
    commercial sex act is induced by force, fraud, or coercion, or in
    which the person induced to perform such an act has not attained 18
    years of age, (22 USC § 7102).




    Sex trafficking is any sex act that is traded for
    something of value, including but not limited to:

    • a place to stay                         • drugs and alcohol
    • money			                                • gifts or valuables
    • food			




    Source: ASU Office of Sex Trafficking Intervention Research,
    TRUST (Training and Resources United to Stop Trafficking)

6
There are
approximately
78,000 male
online sex ad
customers in
Phoenix.


                7
    Labor Trafficking
    In the United States, the Trafficking Victims Protection Act of
    2000 (TVPA) defines labor trafficking as:

    The recruitment, harboring, transportation, provision, or obtaining of a
    person for labor or services, through the use of force, fraud, or coercion
    for the purpose of subjection to involuntary servitude, peonage, debt
    bondage or slavery” (22 USC § 7102(9).




    Labor trafficking involves using force, fraud,
    or coercion in order to get individuals to work
    for no or very little compensation.


    This includes forced labor in underground
    economies and sweatshops, in addition to
    legitimate businesses such as restaurants,
    hotels, traveling sales crews, construction
                                                                                 Source: United States
    sites, farming, landscaping, and nail salons.                                Department of Justice




8
Human
trafficking
is the
second
largest
criminal
enterprise
in the
world.


              9
     How Trafficking
     The Act-Means-Purpose Model
     (AMP) describes which elements
     must be present in order for the
     crime to be considered human
                                             ACTION
     trafficking. Human trafficking occurs   RECRUITS
     when a trafficker takes one of the      TRANSPORTS
     actions, and uses force, fraud, or      PROVIDES
     coercion for purposes of compelling     OBTAINS / ATTEMPTS
     their victim to perform commercial
     sex acts or labor services.



     Source: National Human
     Trafficking Resource Center



10
breaks down:
 MEANS      PURPOSE
 FRAUD      COMMERCIAL SEX ACTS
 FORCE      LABOR SERVICES
 COERCION




                                  11
     Human Trafficking V

       Centers on exploitation

       Involves elements of force, fraud, or coercion

       Does not require crossing an international border

       Persons trafficked are considered victims

       Not voluntary




     Human trafficking is the exploitation of a person for sex or labor.
     Human trafficking does not require movement or transport across
     borders - the exploitation is what makes the person a victim.

12
S Human Smuggling
        Centers on transportation and always involves
        crossing an international border.

        Persons are complicit in the act of smuggling,
        not necessarily victims.

        Those complicit in smuggling may eventually
        become victims depending on the circumstances
        in which they are smuggled.




 Human smuggling involves bringing (or attempting to bring)
 a person into a country in violation of immigration or other laws.
 Source: Department of Homeland Security Blue Campaign



                                                                      13
     Should Arizonans
     be concerned?
     Is this really a problem in our state?




     Yes. Based on data gathered by the U.S. State Department,
     Arizona is a prime transit and destination area for both sex
     and labor trafficking in the United States. The Department
     of Justice has identified Phoenix as one of the top human
     trafficking jurisdictions in the country.


     Source: TRUST (Training and Resources United to Stop Trafficking,
     Phoenix Police Department VICE Unit




14
The average age of entry into the
sex trade in Arizona is 14 years old.
Law enforcement has seen girls as
young as 9 sold for sex.


Many of the factors that make our state a popular tourist
destination also fuel sex trafficking activity, including:
• Geographic location; close proximity to the border and
  interstate highway networks

• Warm weather

• Home to an array of conferences and professional
  sporting events

• Being part of a region with many other tourist
  destinations, including Las Vegas and San Diego




                                                             15
     Sex Trafficking:
     Victim’s Stories




     A girl was having a fight with her parents. She
     left the house and went to a neighborhood
     restaurant. While she was crying at a table, a
     good looking guy in his 20’s approached her,
     was really friendly, offered to buy her dinner
     and then suggested she stay at his place for
     just one night to get away from her parents.
     He drove her 50 miles away to a part of town
     she had never been to. He took her phone.
     She didn’t know how to reach her parents or
     how to get home. Eventually he told her she
     owed him and he began selling her for sex.

16
17
     Victim’s Stories

     A teen girl in the Phoenix-metro area became a victim of human
     trafficking when she met a woman who promised her something
     her family couldn’t. She had wanted a cell phone for some time,
     and seeing many other students at her school with the devices
     made her desire that privilege even more. That was exactly what
     the young woman she met promised her, a cell phone, and in
     turn, the chance to fit in at school. Upon receiving the cell phone,
     this woman she met then demanded payment from the teen.
     This payment came in the form of sex acts with adult men at
     a nearby apartment. If she wanted to keep the phone and not
     have this person tell her mother what she had done, she had to
     work off the debt her trafficker demanded. Day after day, the teen
     was expected to arrive at the hotel and perform these acts in
     exchange for keeping her cell phone and her secret. On several
     occasions, the girl was able to talk her way out of these situations,
     but ultimately she was forced to do things no child should.
18
During the time she was under this obligation to the woman who
was forcing her into this activity, the victim maintained good
grades at school and continued attending regularly, and even still
came home in time to meet her curfew. Even during this tragic
time, she still managed to keep up appearances, which made it
nearly impossible for her mother to know that her daughter was
involved in something so dangerous.


Fortunately, her traffickers were eventually caught and she was
removed from that situation. The fact that her daughter had been
victimized in such a way came as a complete surprise to the
victim’s mother, and left her looking for answers and ways to help
her daughter. Unfortunately, a lack of services for victims of sex
trafficking exists in our state, and still poses a barrier to those
looking for help in dealing with the trauma of being trafficked.


                                                                      19
     Who can be a victim?
     Anyone can be a victim of sex trafficking, including
     men, women, and children.


     In 2014, an estimated 1 out of 5 endangered runaways reported
     to the National Center for Missing and Exploited Children were
     likely child sex trafficking victims. Of those, 68% were in the care
     of social services or foster care when they ran.


     90% of children trafficked in the United States are U.S. citizens.
     50% of trafficking victims are under the age of 16.




     Sources: U.S. Department of Justice, National Center for Missing
     and Exploited Children, United Nations Office on Drugs and Crime




20
The average age
a girl enters the
commercial sex
trade is 12–14 years
old. For boys, it’s
even younger, just
11–13 years old.

                       21
     Where does it happen?
     Traffickers, also known as pimps, recruit their victims through
     a variety of means, including:

     Social media: websites such as Facebook, Backpage, and
     chatrooms

     Places: shopping malls, bus stops, school, after school events,
     and basically anywhere that teens frequent

     Backpage.com: an online classified advertising site used
     frequently to purchase sex, is listed as a privately held Arizona
     corporation, with headquarters in Phoenix, Arizona.

     78,000 men in Phoenix are online sex ad customers.
     Over 300 ads are placed each day in Phoenix on Backpage.com
     for adult services – with an estimated 20% for girls under 18.


22
Recruitment locations

                                  Schools
           Parties                                          Libraries



 Malls
              1/3 of runaway children will be                           Shelters
             lured into prostitution within 48
                  hours of leaving home.
                     Source: National Runaway Switchboard

Online

                                                                          Parks



     Abandoned                                           Juvenile
      Buildings                                      Detention Centers
                       Bus Stops &
                        Bus Rides
                                                                                   23
     How does it happen?
     Traffickers may use psychological manipulation,
     deception, physical violence, threats, and/
     or sexual assault to get their victim to feel
     vulnerable, trapped, and powerless.
                                                                                                 Within 36-48
     Oftentimes, the pimp will threaten to harm                                                  hours of being
     people close to their victim, such as family                                                on the run,
     members or friends, as a way to isolate their                                               runaways will be
     victim and maintain their compliance.                                                       approached by a

                                                                                                 pimp, trafficker,
     They may also take suggestive photos or videos                                              or perpetrator
     of their victims to use as both blackmail and/                                              looking to sexually
     or advertisements for sexual services.                                                      exploit them.



     Sources: ASU Office of Sex Trafficking Intervention Research, The McCain Institute, Thorn

24
Victims are often recruited by a “boyfriend” or “girlfriend”,
but may be solicited by a friend/peer, family member,
or gang member.



75% of underage sex trafficking
victims said they had been
advertised or sold online.
                                                                25
     Basic stages of grooming
     for sexual exploitation.

                        TARGETING: Traffickers target victims who have
                        some noticeable vulnerability: emotional neediness,
                        low self-confidence, or economic stress.



                        GAINING TRUST & INFORMATION: Obtaining
                        information about the victim is key. This can be done
                        through casual conversations with the victim or with
                        parents. Traffickers often mix well with other adults.



     “Up to this point, they had never tried to touch me, never made
      me feel uncomfortable or unsafe, or that they would harm me.”


                        FILLING A NEED: The information gained allows the
                        trafficker to fill a need in the victim’s life, making the
                        victim dependent on them in some way: buying gifts,
                        being a friend, beginning a romantic relationship, or
                        buying drugs and alcohol.
26
                   ISOLATION: The trafficker creates times to be alone
                   with the victim. The trafficker will also begin to
                   have a major role in the victim’s life and attempt to
                   distance the victim from friends and family.


                   ABUSE BEGINS: The trafficker begins claiming that
                   gifts or services given to the victim must be repaid,
                   whether it be money, drugs, car rides, or mobile
                   phones. In most cases, the trafficker demands sex as
                   the method of repayment.


“I trusted them, they were my friends as I saw it, until one night
 my main perpetrator raped me, quite brutally as well, in front of
 a number of people.”


                   MAINTAIN CONTROL: In many cases the trafficker
                   maintains control of the victim through threats,
                   violence, fear, or blackmail.


“Well if I didn’t go out and see them they are going to get my
 mum and are going to rape her.”

                                                                           27
     Sex Trafficking: Myth                                  V
                   Human trafficking only occurs within and
                                 between foreign countries.

                 Human trafficking involves a form of travel,
               transportation, or movement across borders.



         Victims will immediately ask for help or assistance.



            Victims always come from situations of poverty
                                   or from small rural areas.




28
S       Reality
    Human trafficking happens within the United States and does
    not require the crossing of an international border.

    Trafficking does not require transportation and is not the same
    as human smuggling. However, human smuggling can become
    human trafficking.

    Victims often do not immediately seek help or self-identify as
    victims of a crime.

    Poverty alone is not a single causal factor or universal indicator
    of being a victim. Anyone can be a victim, regardless of their
    socioeconomic status, location, or gender.



                                                                         29
     Warning signs
     A victim of sex trafficking may exhibit:

     • unexplained absences from school
     • running away from home
     • signs of physical injury such as bruises or fractures
     • inappropriately dressed
     • signs of drug addiction
     • malnutrition
     • references to traveling to other cities
     • signs of sexual trauma
     • changes in demeanor: fear, anxiety, depression, nervousness
     • talk of an older boyfriend / girlfriend


     * It is important to note that this is by no means a comprehensive list of all signs of human trafficking,
     nor are all youth who exhibit these signs trafficking victims. Rather, this list is best used as a guide to help
     determine if further action is appropriate.

30
31
     How can you protect
     your children?
     Spot red flags. Foster open lines of communication with
     your children and know what to do if you suspect they may
     be in danger or involved in sex trafficking.

     Make it a habit to communicate with your child. Ask questions about
     their internet use and who they talk to online. Set aside time each day
     to ask them what is happening at school, in their life, and with their
     extracurricular activities.

     Know the people in your child’s life, meet their friends and get to know
     their friends’ parent(s)/guardian(s).


     Ask questions about what your child’s friends are up to. If your child
     makes a new friend be sure to meet that new friend and their family.


     When you see instances of “stranger danger” in pop culture, be it
     television, movies or news articles, point out those examples to your child
     and discuss the scenario together.

32
Talk to your children about healthy and unhealthy relationships. Help
them understand that sometimes a boyfriend or girlfriend may seem great,
when in reality they may be displaying unusual and/or dangerous behavior.


Take notice if your child all of a sudden has new clothing, jewelry, or
other possessions. If they can’t reasonably explain how they acquired
these items, it may be a sign that something is not right.

If your child ever tells you that they may be a victim of human trafficking or any crime that puts their welfare in danger, try
to remain calm and contact your local police department. Your child will be more likely to tell you what has happened if you
have a calm demeanor and they don’t feel like they may get in trouble for what has happened.




                                                                                                                                  33
     Talking with kids and teens
     about internet safety
     New apps and websites pop up every day, making it difficult to
     stay on top of what kids and teens are accessing on the internet.
     Below are tips for staying ahead of the game when it comes to
     the internet, including how to make sure your child isn’t accessing
     dangerous material online.

     • Establish household rules regarding internet use, and make sure that parental
       controls are set up on all devices.

     • Familiarize yourself with the websites and apps your child uses.

     • Both you and your child should understand the following:
       how the app or website works, age requirements, and the various capabilities it
       may have (photo sharing, video, messaging, etc.)

     • Over half (56%) of kids sexually solicited online were asked to send a picture;
       27% of the pictures were sexually-oriented in nature.


     Source: “Online Victimization of Youth: Five Years Later,” published in 2006 by the University of New Hampshire Crimes
     Against Children Research Center, the U.S. Department of Justice Office of Juvenile and Delinquency Prevention,
     and National Center for Missing & Exploited Children.

34
1 in 7 youth online
have received a
sexual solicitation
or were approached
over the internet.
56% of the youth
who received
solicitations did not
tell anyone.

If your child/student uses social media:
• Communicate with them about their experiences.

• Let them know that most social media sites have blocking or reporting
  capabilities to report any harassing or unwanted messages/contact
  from someone.

• Explain to them why they should not display or give out personal
  information and why it is dangerous.

• Insist that your child/student never meet anyone in person that they
  have communicated with online only.



                                                                          35
     Helpful conversation
     starters
     It can be uncomfortable to start a conversation about serious and
     difficult topics, including human trafficking. Here are a few helpful
     guidelines to get the conversation started.

     Ask: What do you know about “trafficking?”
     No adult should ever ask a young person to do things that make them
     uncomfortable or have sex in exchange for clothes, jewelry, money, food
     or a place to stay. When a situation like this occurs, the adult is taking
     advantage of that young person, even if the child seemed like they wanted
     to do what they were asked.


     Ask: What would you do if you were in a dangerous situation and it
     wasn’t safe to call 911?
     Safe Place also operates TXT 4 HELP, which can be used in situations
     where calling 911 may pose immediate danger.



36
37
     Helpful conversation
     starters
     Ask: Do you know where you can go or what to do if someone
     approaches you?
     If your child is in immediate danger, they can always call 911 or get to
     a safe location to call for help. Many businesses and organizations also
     participate in Safe Place, which means anyone in crisis or in danger can
     go there for help. Every QuikTrip gas station and light rail station is a Safe
     Place, in addition to many hospitals, police stations, libraries,
     fire stations, and banks. All Safe Place locations display the sign below.




38
How does it work?
Step 1 A young person enters a Safe Place
       and asks for help.


Step 2 The site employee finds a
       comfortable place for the youth to
       wait while they call the licensed
       Safe Place agency.


Step 3 Within 20-30 minutes or less, a
       qualified Safe Place volunteer or
       agency staff member will arrive to
       talk with the youth and, if necessary,
       provide transportation to the agency.


Step 4 Once at the agency, counselors
       meet with the youth and provide
       support. Agency staff makes sure
       the youth and their families receive
       the help and professional services
       they need.

                                                39
     Responding to
     the growing issue of
     sex trafficking
     Over the last several years, the State of Arizona has made
     significant strides toward both eradicating human trafficking
     and educating both law enforcement officials and civilians alike
     about the very real and dangerous impact human trafficking has
     on the people of Arizona.

     One of the major accomplishments we have made as a state is
     the passage of a new law in 2014 targeting those who buy sex
     in Arizona and force victims to provide those services. The law,
     HB2454, targeted 4 main groups that are involved in human
     trafficking: Johns, Traffickers, Advertisers, and Victims. This
     law increased penalties for johns and traffickers, created new
     laws for advertisers and new laws to protect victims. On the
     next page, you will find a summary of HB2454 and the new
     sentencing guidelines for perpetrators of this crime.

40
HB 2454 — Effective July 21, 2014

JOHNS
Raised the presumptive sentencing for such cases mentioned above and subjects
all offenders who knew “or should have known” to a Class 2 Felony.


TRAFFICKERS
Creates a higher sentencing range for traffickers in cases involving minors that
increases the presumptive sentence:
From 10.5 years to 13.5 years for a first offense,
From 15.75 years to 24 years for a trafficker with a prior felony conviction,
From 28 years to 31 years for a trafficker with two or more prior felonies.


ADVERTISERS
Visual depiction of a minor in an ad for prostitution is now a Class 2 Felony.
Requires licensed escort services, massage therapists, escorts, and massage
therapy businesses to include license number in any advertisement.


VICTIMS
Protects victims by limiting the amount of identifying information released in
court documents and to the general public. Adds child prostitution and sex
trafficking to list of acts that allows anti-racketeering fund monies to be used
for victim services.



                                                                                   41
     Working together
     to make our
     neighborhoods safer:
     A Community Response to Human Trafficking

     Beyond talking to your children about the issue of human
     trafficking and monitoring their internet use, there are
     many steps your neighborhood or parents group can take
     collectively to make sure your children stay safe.

     Education: You have already read the important information
     provided in this booklet about the dangers of human trafficking
     and its prevalence in our state. This is a great start, but
     educating your network of fellow parents, school officials, and
     neighbors is the next step to making sure everyone is involved
     in protecting Arizona’s children.




42
Get involved: Join a parent group, PTO, or find other ways to be
involved in your child’s school. This is a great way to find out what
other parents and educators are hearing and observing.


Observe: Having open eyes and ears in your community is essential
to making sure that suspicious activity in your area doesn’t go
unreported or unrecognized. As individuals, we aren’t always going
to be able to notice everything that goes on in our neighborhoods.
Joining a local Block Watch and encouraging others to do the same
will ensure that there is a collective effort to keep our kids safe.


 If your neighborhood doesn’t have a Block Watch
 program at this time, you can always start one!
 Contact your local police department for more
 information on how to get started.


 You can always request a presentation about human
 trafficking from the Arizona Attorney General’s
 Office of Mark Brnovich. We will present to any
 group and can go anywhere within the State of
 Arizona. There is never a charge for this service. You
 can also request copies of this booklet for those
 who are interested.


 Requests for presentations and publications can be
 made at https://www.azag.gov/outreach or by calling
 602.542.2123.


                                                                        43
     What should you do if
     you suspect your child
     may be involved in
     human trafficking?
       The first thing you should do if someone is in immediate
                           danger is call 911

           You can also call the National Human Trafficking
                     Resource Center hotline at
                         1-888-373-7888
                   Or text HELP to: BeFree (233733).


      The National Human Trafficking Resource Center Hotline is
      a national, toll-free hotline, available to answer calls from
     anywhere in the United States, 24 hours a day, 7 days a week,
                     in more than 200 languages.

44
If you suspect your child may be a victim of
human trafficking, try to remain calm and talk
to them about what they have experienced. Try
to avoid interrogating them, as this often makes
kids feel that it is their fault.

Encourage your kids that have cell phones to
program HELP to: BeFree (233733) into their
contacts. If they are ever in a situation where
they cannot make a phone call, this text hotline
can help connect them to people who can help.
                                                   45
     Resources


            www.polarisproject.org                                                           www.streetlightsusa.org
     Text INFO or HELP to BeFree (233733)




                      www.dhs.gov/blue-campaign                                     www.sharedhope.org




               www.trustaz.org                    www.nationalsafeplace.org                   www.tumbleweed.org
                                            Text the word “safe” and your current
                                              location (city/state/zip) to 69866




46
Crime and Fraud
Prevention
For more information contact                            Phoenix
Community Outreach and Education,                       602-542-2123
Arizona Attorney General’s Office                       Outside Phoenix Metro Area
1275 West Washington Street                             1-800-352-8431
Phoenix, AZ 85007                                       communityservices@azag.gov


Publications available from the Arizona                 Presentations available from the
Attorney General’s Office include:                      Attorney General’s Office include:
• Top Consumer Scams                                    • Human Trafficking for Students
• Civil Rights:                                           and Parents
		 - Employment Discrimination                          • Consumer Scams
		 - Discrimination in Places of Public Accommodation   • Identity Theft
		 - Housing Discrimination                             • Task Force Against Senior Abuse (TASA)
		 - Voting Discrimination                              • Life Care Planning
• Consumer Guide for Young Adults                       • Internet Safety for Parents and Students
• Identity Theft Repair Kit                             • Anti-Bullying for Parents and Students
• Internet Safety                                       • Substance Abuse Prevention for Parents
• Life Care Planning                                    • Alcohol Literacy Challenge
• Senior Tool Kit




                                                                                                     47
